Oo ON HD A FP WY NH —

NO bw NY NO NY NY WN WN NO KH KH HR HK Se Re Re RE eS
on DO ON BR WN KH OD OO DOr HD A BP WW NY K& CO

 

 

Case 4:19-cr-06063-SMJ ECF No. 6

William D. Hyslop

United States Attorney

Eastern District of Washington
Stephanie Van Marter

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 11/06/19 PagelD.14 Page 1of5

MLE IY Tie

mrs ret MSTEICT COURT

PASTOPH CISTRICT oF vine ut
SSTEPH LISTRICT GP WASHINGTON

NOV 06 2018

SEAN & McAVOY, CLERK

we DEPUT;
SPOMANE WASHINGTON .

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
V.

MONICA PESINA, and
NICHOLAS SEAN CARTER,

Defendants.

INDICTMENT - 1

4:19-CR-6063-SMJ
INDICTMENT

21 U.S.C. § 841(a)(1), (b)(1 (A)(vili)
Possession with Intent to Distribute
50 Grams or More of Actual (Pure)
Methamphetamine

(Count 1)

21 U.S.C. § 841(a)(1), (b)(1)(C)
Possession with Intent to Distribute
Heroin (Count 2)

21 U.S.C. § 841(a)(1), (b)(1)(B)(viii)
Possession with Intent to Distribute 5
Grams or More of Actual (Pure)
Methamphetamine (Count 3)

18 U.S.C. § 924(c)(1)(A)
Possession of a Firearm in
Furtherance of Drug Trafficking
(Count 4)

18 U.S.C. §§ 922(g)(1), 924(a)(2)
Felon in Possession of a Firearm and
Ammunition

(Count 5)

 
oOo On HD nA BP WW NY

Oo NY NYO WN HN KH WN HN HN HR He Be RF Se Se Re eS
oN DN MH PW NY KH ODO HO DOH HD A BW NY KH CO

 

 

Case 4:19-cr-06063-SMJ ECFNo.6_ filed 11/06/19 PagelD.15 Page 2of5

21 U.S.C. § 853, 18 U.S.C. § 924, 28
U.S.C. § 2461
Criminal Forfeiture

The Grand Jury charges:

COUNT 1
On or about June 4, 2019, in the Eastern District of Washington, the Defendant,
MONICA PESINA, did knowingly and intentionally possess with the intent to
distribute 50 grams or more of actual (pure) methamphetamine, a Schedule II controlled
substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vili).
COUNT 2
That on or about June 4, 2019, in the Eastern District of Washington, the
Defendant, MONICA PESINA, did knowingly and intentionally possess with the intent
to distribute heroin, a Schedule J controlled substance, in violation of 21 U.S.C. §
841(a)(1), (6) (©).
COUNT 3
That on or about June 4, 2019, in the Eastern District of Washington, the
Defendant, NICHOLAS SEAN CARTER, did knowingly and intentionally possess
with the intent to distribute 5 grams or more of actual (pure) methamphetamine, a

Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii).

INDICTMENT — 2
Oo OY HR A BW HN

NO NH WHO HN NH ND KH KN HKD & BB HR HB HB HF Re
on HN ON BP WD NYO KH CO OO Wen HD HA FB WW NH KY O&O

 

 

Case 4:19-cr-06063-SMJ ECFNo.6_ filed 11/06/19 PagelD.16 Page 3of5

COUNT 4

On or about June 4, 2019, in the Eastern District of Washington, the
Defendant, NICHOLAS SEAN CARTER, did knowingly and willfully possess a
firearm, to wit: a Hi-Point, model C9, 9mm pistol, bearing serial number
P1245061, in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, possession with intent to
distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii)
as charged in Count 3, all in violation of 18 U.S.C. § 924(c)(1)(A).

COUNT 5

On or about June 4, 2019, in the Eastern District of Washington, the
Defendant, NICHOLAS SEAN CARTER, knowing of his status as a person
previously convicted of a crime punishable by imprisonment for a term exceeding
one year, did knowingly possess a firearm and ammunition, to wit: Hi-Point, model
C9, 9mm pistol, bearing serial number P1245061, and nine rounds of 9mm caliber
ammunition containing the following headstamps: 1 round “.FC 94MM LUGER”;
3 rounds “FC 9MM LUGER”; 2 rounds “S&B 9X19 10”; 1 round “R-P 9MM
LUGER”; 1 round “GECO 9MM LUGER”; and 1 round “SIG 9MM LUGER,”
which firearm and ammunition had theretofore been transported in interstate and/or

foreign commerce, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).

INDICTMENT — 3
0 AND HA BP WW NO

NO NO NO NH NH HN NY N ND kB HB HB HB KR BR HR RS
on HD WH FP WN K ODO DBA HD NA PW NY KH CO

 

 

Case 4:19-cr-06063-SMJ ECFNo.6_ filed 11/06/19 PagelD.17 Page4of5

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

Pursuant to 21 U.S.C. § 853 upon conviction of a controlled substance
offense in violation of 21 U.S.C. § 841, as set forth in Counts 1 — 3 of this
Indictment, Defendants MONICA PESINA (Counts 1 and 2) and NICHOLAS
SEAN CARTER (Count 3), shall forfeit to the United States of America, any
property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such offense(s) and any property used or intended to be
used, in any manner or part, to commit or to facilitate the commission of the
offense(s). The property to be forfeited includes, but is not limited to:

NICHOLAS SEAN CARTER

 

- a 9mm HiPoint Pistol, bearing serial number P1245061, and,

- Nine rounds of 9mm caliber ammunition containing the following
headstamps: 1 round “.FC 9MM LUGER”; 3 rounds “FC 9MM LUGER”; 2
rounds “S&B 9X19 10”; 1 round “R-P 9MM LUGER”; 1 round “GECO
9MM LUGER”; and | round “SIG 9MM LUGER.

If any forfeitable property, as a result of any act or omission of the
Defendant(s):

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided
without difficulty;

INDICTMENT — 4
0 mH NN A BP WW YPN

MO NO NH HN NY HN NHN HN KH HR YH HB KS HS KH KK PF eS
on DN A BW YY K& CO OO Wn DB NA HP WW YN KK O&O

 

 

 

Case 4:19-cr-06063-SMJ ECFNo.6_ filed 11/06/19 PagelD.18 Page5of5

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of
a firearms offense in violation of 18 U.S.C. § 924(c)(1)(A), as set forth in Count 4
of this Indictment and/or in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), as set
forth in Count 5 of this Indictment, Defendant NICHOLAS SEAN CARTER, shail
forfeit to the United States of America, any firearms and ammunition involved or
used in the commission of the offense, including, but not limited to the following:

- a 9mm HiPoint Pistol, bearing serial number P1245061, and,

- Nine rounds of 9mm caliber ammunition containing the following

headstamps: 1 round “.FC 9MM LUGER’”; 3 rounds “FC 9MM LUGER”; 2

rounds “S&B 9X19 10”; 1 round “R-P 9MM LUGER”; 1 round “GECO

9MM LUGER”; and | round “SIG 9MM LUGER.

DATED this _4 day of November 2019.

A TRUE BILL

Lk Ditty

William D. Hyslop
United States lop yf

  

INDICTMENT — 5
